Citation Nr: 0836018	
Decision Date: 10/21/08    Archive Date: 10/27/08

DOCKET NO.  05-39 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania



THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for the service-connected post-surgical keloid scars of the 
chest.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel




INTRODUCTION

The veteran had active military service from April 1999 to 
December 2003.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 RO rating decision 
that granted service connection for post-surgical scars and 
assigned a noncompensable (no percent) rating effective on 
January 1, 2004.  

An October 2006 Decision Review Officer (DRO) decision 
increased the initial rating for the service-connected post-
surgical scars to 10 percent effective on January 1, 2004.  
Inasmuch as a rating higher than 10 percent was available 
from January 1, 2004, and inasmuch as a veteran is presumed 
to be seeking the maximum available benefit for a given 
disability, the claim for higher initial rating as reflected 
on the title page remains viable on appeal.  See AB v. Brown, 
6 Vet. App. 35, 38 (1993).  

Also, as the rating claim before the Board involves a request 
for higher initial rating following the grant of service 
connection, the Board has characterized that issue in light 
of the distinction noted in Fenderson v. West, 12 Vet. App. 
119, 126 (1999) (distinguishing initial rating claims from 
claims for increased ratings for disabilities already 
service-connected).  



FINDINGS OF FACT

1.  All notification and development action necessary to 
fairly adjudicate the issues on appeal has been accomplished.  

2.  Since January 1, 2004, the service-connected post-
surgical scarring of the chest is shown to have been 
manifested by four painful, stable, and superficial scars 
measuring less than a total of 144 square inches; an 
associated loss of function of the affected part is not 
demonstrated.  



CONCLUSION OF LAW

The criteria for the assignment of an evaluation in excess of 
10 percent for the service-connected post-surgical scars of 
the chest have not been met since January 1, 2004.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.118 to include 
Diagnostic Codes 7801 through 7805 (2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
veteran of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
veteran what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a veteran in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claims on 
appeal has been accomplished.  

The issue on appeal is a "downstream" issue in which the RO's 
correspondence to the veteran prior to the rating decision on 
appeal addressed the elements for establishing entitlement to 
secondary service connection, but not the elements for 
increased rating for a service-connected disability.  

However, in a correspondence accompanying the September 2005 
Statement of the Case (SOC), the RO advised the veteran that 
a disability rating may be changed if there are changes in 
the condition, and that in rare instances VA can assign a 
disability level other than those found in the rating 
schedule if the impairment is not adequately covered by the 
schedule.  

In any event, the veteran's representative filed an informal 
brief in September 2008 stating that the veteran believed his 
scars covered an area sufficient to warrant a rating higher 
than 10 percent.  Accordingly, the veteran is shown to have 
actual knowledge of the elements of entitlement to an 
increased rating for a service-connected disability.  

The Board also finds that September 2004 RO letter cited 
above satisfies the statutory and regulatory requirement that 
VA notify a veteran what evidence, if any, will be obtained 
that the veteran, and what evidence, if any, will be obtained 
by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002) (addressing the duties imposed by 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b)).  

The September 2004 letter specifically advised the veteran, 
"If there is any other evidence of information that you think 
will support your claim, please let us know. If you have any 
evidence in your possession that pertains to your claim, 
please send it to us."

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the veteran.  

As explained, all three content-of-notice requirements have 
been met in this appeal and the veteran has been afforded 
ample opportunity to submit such information and evidence.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a veteran 
pursuant to VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  

In that case, the Court determined that VA had failed to 
demonstrate that a lack of such pre-adjudication notice was 
not prejudicial to the veteran.  

The Board finds that, in this appeal, the delay in issuing 
section 5103(a) notice was not prejudicial to the veteran 
because it did not affect the essential fairness of the 
adjudication, in that his claims were fully developed and 
readjudicated in the October 2006 Supplemental Statement of 
the Case (SSOC), after such notice was provided.  

Neither in response to the documents cited above, nor at any 
other point during the pendency of this appeal, did the 
veteran or his representative inform the RO of the existence 
of any evidence-in addition to that noted below-that needs 
to be obtained prior to appellate review.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claims is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2006).  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that, in rating cases, a 
claimant must be informed of the rating formulae for all 
possible schedular ratings for an applicable rating criteria.  
The RO notified the veteran of all applicable rating formulae 
in the SOC, which suffices for Dingess.  

Dingess also held that VA notice must include information 
regarding the effective date that may be assigned.  This was 
accomplished in the RO's correspondence accompanying the SOC 
cited hereinabove.  

In the recent case of Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008) the Court stated that adequate notice in a rating 
claim requires all four of the following questions be 
answered in the affirmative.  (1) Do the notice letters 
inform the veteran that to substantiate the claim he or she 
must provide, or ask VA to obtain, medical or lay evidence 
showing a worsening or increase in severity and the effect 
that worsening has had in his or her employment and daily 
life?  (2)  Is the veteran rated under a diagnostic code (DC) 
that contains the criteria necessary for entitlement to a 
higher disability rating that would not be satisfied by the 
veteran demonstrating a noticeable worsening or increase in 
severity of the disability and the effect that worsening has 
had on the veteran's and daily life (such as a specific 
measurement or test result)?  If so, do the notice letters 
provide at least general notice of that requirement?  (3) Do 
the notice letters advise the veteran that if an increase in 
disability is found, a disability rating will be determined 
by applying relevant DCs, which typically provide a range in 
severity from 0 percent to 100 percent (depending on the 
disability involved), based on the nature of the symptoms for 
which disability compensation is being sought, their severity 
and duration, and their impact on employment and daily life?  
(4) Do the notice letters provide examples of the types of 
medical and lay evidence the veteran may submit (or ask VA to 
obtain) that are relevant to establishing entitlement to 
increased rating - e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability?  

If the answer to any of the four elements listed above is 
negative, absence of prejudice to the veteran may be shown by 
any of the following: (1) the veteran had actual knowledge of 
what was necessary to substantiate the claim; (2) a 
reasonable person could be expected to understand from the 
notice what was necessary to substantiate the claim; (3) the 
benefit claimed is precluded as a matter of law.  

In this case, the RO sent the veteran a letter in March 2007 
that satisfies the requirements of Vazquez-Flores in that the 
letter advised the veteran that severity of a service-
connected disability may be established by statements from 
employers as to how the disability affected the beneficiary's 
ability to work, and also by statements discussing symptoms 
from people who had witnessed how those symptoms affect the 
beneficiary.  

The Board accordingly finds that the veteran has received 
notice of the requirements for higher rating as articulated 
in Vazquez-Flores.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran in connection with the claim on appeal.  

The veteran's service treatment record (STR) is on file, as 
are medical records from those VA and non-VA medical 
providers that the veteran identified as having relevant 
records.  Neither the veteran nor his representative has not 
identified, and the file does not otherwise indicate, that 
there are any other VA or non-VA medical providers having 
additional records that should be obtained.  

The veteran has been afforded appropriate VA medical 
examinations, most recently in September 2006.  The veteran 
does not contend, and the file does not show, that the 
examinations were inadequate for rating purposes, or that his 
symptoms have become worse since his most recent examination.  

The Board accordingly finds that remand for a new examination 
is not required at this point.  See 38 C.F.R. § 3. 159(c)(4).  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claims herein decided.  


II.  Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the veteran.  38 C.F.R. § 4.3.  

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

However, in Fenderson, the Court noted an important 
distinction between an appeal involving a veteran's 
disagreement with the initial rating assigned at the time a 
disability is service connected.  See Fenderson, 12 Vet App 
at 126.

Where the question for consideration is the propriety of the 
initial rating assigned, evaluation of the medical evidence 
since the effective date of the grant of service connection, 
and consideration of the appropriateness of "staged rating" 
(i.e., assignment of different ratings for distinct periods 
of time, based on the facts found) is required.  See id.   

The Board notes at this point that the U.S. Court of Appeals 
for Veterans Claims (Court) recently held that in claims for 
increased rating VA must consider that a veteran may 
experience multiple distinct degrees of disability, resulting 
in different levels of compensation, from the time the 
increased rating claim is filed to the time a final decision 
is made.  Hart v. Mansfield, 21 Vet App 505 (2007).  

Given the nature of claims for initial evaluation, the Board 
has considered all evidence of severity since the effective 
date for service connection, January 1, 2004.  Fenderson, 12 
Vet. App. at 126.  The Board's adjudication of this claim 
accordingly satisfies the requirements of Hart.  

The veteran's service-connected scars are rated under the 
criteria of 38 C.F.R. § 4.118 (schedule of ratings - skin), 
DC 7801 through 7805.  

The rating schedule distinguishes between scars that are deep 
versus superficial (a "deep" scar is associated with 
underlying tissue damage), and between scars that are stable 
versus unstable (an "unstable" scar is one where, for any 
reason, there is frequent loss of covering of skin over the 
scar).  

The rating criteria of DC 7801 (scars other than head, face 
or neck that are deep or that cause limited motion) are as 
follows:  a rating of 10 percent is assigned for scars having 
an area or areas exceeding 6 square inches (39 square cm.); a 
rating of 20 percent is assigned for scars having an area or 
areas exceeding 12 square inches (77 square cm.); a rating of 
30 percent is assigned for scars having an area or areas 
exceeding 72 square inches (465 square cm.); a rating of 40 
percent is assigned for scars having an area or areas 
exceeding 144 square inches (929 square cm.).

The rating criteria of DC 7802 assign a rating of 10 percent 
for scars other than head, face or neck that are superficial 
and that do not cause limited motion and having an area or 
areas of 144 square inches (929 square cm.) or greater.  

The rating criteria of DC 7803 assign a rating of 10 percent 
for superficial unstable scars regardless of size.  

The rating criteria of DC 7804 assign a rating of 10 percent 
for superficial scars that are painful on examination 
regardless of size.  

The rating criteria of DC 7805 permit rating for all other 
scars to be made based on limitation of function of the 
affected part.  

In this case, the veteran underwent a VA examination in 
October 2004 when it was observed that the veteran's largest 
keloid scar was located in the midline of the chest 
vertically oriented measuring 19 cm in diameter and 
approximately 2-4 cm in width.  

The VA examiner also noted three additional keloid scars on 
the veteran's upper abdomen in horizontal orientation 
measuring 5.5 cm, 2.5 cm, and 2.5 cm.  The veteran was noted 
to have reported having pruritus and tenderness.  there was 
no adherence to underlying tissue, and the texture of the 
veteran's skin was shiny and hypertrophic at all areas of 
keloidal involvement.  There was no evidence of active edema 
or inflammation on the day of examination and observed that 
the keloidal scars were pink in color.  

The veteran underwent a second VA examination in September 
2006.  It was documented that the veteran had a large central 
scar 1 1/2 inches in length and 1 1/4 inches at its widest 
dimension.  The central scar was keloidal, except at the tip, 
where it is non-keloidal.  There was a 2 1/4 inches by 1/2 inch 
and raised scar to the right side of central scar.  

Additionally, two 1 by 3/8 inch symmetric scars to the left 
side of the central scar were noted.  There were pain, 
tenderness and pruritus, but no adherence to underlying 
tissue.  The scars had a smooth texture, were stable, raised, 
had no loss of underlying tissue, and were obviously keloidal 
in appearance.  The examiner opined that the scars "are 
quite disfiguring."

On comparison of the veteran's symptomatology as described in 
the record to the rating criteria of 38 C.F.R. § 4.118, the 
Board can find no applicable diagnostic code under which a 
rating in excess of 10 percent is warranted.  

To be entitled to a rating higher than 10 percent under DC 
7801, the scar would have to be either deep or cause loss of 
function of the affected part, but neither is asserted by the 
veteran or shown on examination.  

The veteran's current 10 percent rating is the highest 
schedular rating available for a scar other than on the face, 
head or neck under DC 7802, 7803 or 7804.  Therefore, 
alternative rating under those DCs, even if warranted by 
examination, would be of no benefit to the veteran.  

In addition to the medical evidence, the Board has considered 
the veteran's lay assertions that his scars are tender, 
painful and "quite disfiguring".  However, as noted above, 
the veteran is currently evaluated at the highest rating for 
painful scars.  Further, the degree of disfigurement is not 
taken into consideration in cases such as this one where the 
scarring is not visible on the head, face, or neck.  See 
38 C.F.R. § 4.118.  

The Board recognizes that the veteran feels himself to be 
entitled to a higher disability rating.  However, even giving 
full credence to the veteran's assertions, the Board finds no 
unusual or exception circumstances in this case for 
considering the assignment of a rating in excess of 10 
percent on an extraschedular basis pursuant to 38 C.F.R. § § 
3.321(b)(1).

The Board has considered whether staged ratings are 
appropriate under Fenderson, 12 Vet. App. 119.  The evidence 
shows that the service-connected post-surgical scars of the 
chest have been compensable at 10 percent disabling 
throughout the course of the appeal.  Accordingly, staged 
ratings are not warranted.  

In conclusion, based on a careful review of the evidence, the 
Board finds that the criteria for a rating in excess of the 
current 10 percent are not met.   

In adjudicating this claim the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim 
that doctrine is not for application.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.  



ORDER

An initial rating in excess of 10 percent for the service-
connected post-surgery scarring of the chest is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


